Citation Nr: 0405902	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  02-04 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for squamous cell carcinoma of 
the right tonsil, to include as a result of exposure to 
herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1969 to April 1971.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  
The veteran testified at a Travel Board hearing before the 
undersigned in October 2002; a transcript of the hearing is 
of record.  In June 2003 the Board remanded the case to the 
RO for additional development.  


FINDINGS OF FACT

1.  An unappealed April 2000 rating decision denied service 
connection for squamous cell carcinoma of the right tonsil, 
including based on exposure to herbicides; the RO found that 
the disorder was not manifested in service or in the first 
postservice year, was not an Agent Orange presumptive 
disease, and was not shown to be related to service.

2.  Evidence added to the record since the April 2000 
determination is cumulative or redundant; does not address a 
basis for the previous denial of the claim; does not bear 
directly and substantially on the matter at hand; and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has not been received, and a claim 
of entitlement to service connection for squamous cell 
carcinoma of the right tonsil, including based on exposure to 
herbicides in service, may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (effective prior 
to August 29, 2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  In Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and in Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding notice 
requirements under the VCAA.  [Regulations implementing the 
VCAA include a new definition of new and material evidence.  
However, that provision applies only to claims to reopen 
filed on or after August 29, 2001.  Here, the petition to 
reopen was filed prior to that date(in July 2001), and the 
new definition of new and material evidence does not apply.]

Here, VA has fully complied with the mandates of the VCAA.  
The claim was considered on the merits and the veteran was 
provided a copy of the decision denying his claim.  In 
Pelegrini; the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, the RO provided the veteran notification of the VCAA in 
November 2001, prior to deciding his claim(in January 2002).  
Another VCAA letter was issued in June 2003.  By this 
correspondence, the April 2002 Statement of the Case (SOC), 
and the July 2003 Supplemental SOC the veteran was advised of 
the controlling law and regulations, and informed what 
evidence was of record and what evidence was needed to 
establish entitlement to the benefit sought.  Furthermore, 
the January 2001 letter included notification of the changes 
in duty to assist resulting from the VCAA, and provided 
specific notice concerning the veteran's and VA's respective 
responsibilities in development of evidence.  While the 
January 2001 VCAA letter advised him to submit additional 
evidence within 60 days, it went on to inform him that 
evidence received within a year would be considered.  The 
June 2003 VCAA letter explained that evidence submitted 
within a year would be accepted.  In fact, everything 
received to date has been considered. While no notice 
specifically advised the veteran to submit everything he had 
pertaining to his claim, the notice he was sent (advising him 
he must submit new and material evidence, and what would 
constitute new and material evidence) had essentially the 
same effect.  pertinent he   The veteran is not prejudiced by 
the Board's proceeding with appellate review at this point.  
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).  

While the duty to assist does not attach in a new and 
material scenario type claim until the claim is reopened, 
there are certain types of evidence (e.g., VA treatment 
records which are constructively of record) that must be 
secured regardless.  That has been done.  

Factual Background

In an April 2000 rating decision, the RO, in part, denied 
service connection for squamous cell carcinoma of the right 
tonsil, including as a result of exposure to herbicides, 
finding that the disease was not manifested in service, was 
not manifested within one year following the veteran's 
discharge from service, and was not an Agent Orange 
presumptive disease.  The veteran did not appeal that 
decision, and it became final.  38 U.S.C.A. § 7105.  

Pertinent evidence of record at the time of the April 2000 
decision included service medical records, including the 
service separation examination report, which showed no 
pertinent abnormalities.  Copies of VA hospital and 
outpatient treatment records from January 1991 to January 
2000 show that squamous cell carcinoma of the right tonsil 
was diagnosed in December 1999, with February 2000 resection.  
The March 2000 VA examination report noted the veteran's 
history of right cervical lymphoma (status post-operative), 
and a clinical diagnosis of postoperative cervical lymphoma 
with residual scarring and limitation of motion of the right 
shoulder and neck.   

Relevant evidence added to the record since the April 2000 
rating decision includes further VA treatment records and a 
transcript of the veteran's Travel Board hearing with the 
undersigned.  

At an October 2002 hearing, the veteran stated that his 
cancer was not noted in service, and that the first diagnosis 
of the disease was in 1998 or 1999.  He stated that none of 
his treating physicians told him that his cancer was related 
to herbicide exposure, and that they attributed it to 
cigarette smoking.  

VA outpatient treatment records from May 2000 to July 2003 
show treatment for squamous cell carcinoma of the tonsil and 
for other, unrelated, illnesses.  No record contains 
information relating the veteran's cancer of the tonsil to 
service.   

On VA examination in July 2003, the veteran's current health 
status was assessed.  

Analysis

As was previously noted, the veteran did not file a timely 
notice of disagreement with the April 2000 rating decision, 
and that denial of service connection for carcinoma of the 
right tonsil is final.  Under 38 U.S.C.A. § 5108, "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  [As was previously noted, an 
amended version of 38 C.F.R. § 3.156(a) does not apply in the 
instant case.]  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, that evidence which is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 
(2000).

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a).  Squamous cell carcinoma is 
not listed as a presumptive disease under 38 C.F.R. 
§ 3.309(e). 38 U.S.C.A. § 1116.  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232 (November. 2, 1999).  See also Notice, 66 
Fed. Reg. 2376 (Jan. 11, 2001); Notice, 67 Fed. Reg. 42600 
(June 24, 2002).

If a malignant tumor becomes manifested to a degree of 10 
percent or more within a year following the veteran's 
discharge from active duty, it may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§ 3.307, 3.309.

It was previously established, and is not now in dispute, 
that the veteran has postoperative (and post chemotherapy and 
radiation) squamous cell carcinoma of the right tonsil.  It 
was also previously established (and was not then, nor is 
now, in dispute) that carcinoma of the tonsil was not 
manifested in service or in the first postservice year.  
Likewise, there was no competent evidence relating the 
veteran's carcinoma of the right tonsil to service and/or his 
exposure to Agent Orange therein.  The veteran was advised 
that squamous cell carcinoma of the right tonsil was not a 
listed Agent Orange presumptive disease.  In these 
circumstances, for evidence to bear directly and 
substantially on the specific matter under consideration, it 
would have to pertain to the matter of a relationship between 
the veteran's squamous cell carcinoma of the tonsil and his 
service.  

At the outset, it is noteworthy that carcinoma of a tonsil 
has not been added to the list of Agent Orange presumptive 
diseases/cancers.  Thus, evidence pertaining to a 
relationship between the veteran's carcinoma of the right 
tonsil and his active service or exposure to Agent Orange in 
Vietnam would have to be competent (medical) evidence that 
such relationship exists.  The veteran's own lay opinions in 
this matter are not competent evidence and cannot be deemed 
"material" for purpose of reopening the claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  None of the 
evidence received since the April 2000 rating decision 
includes a medical opinion relating his carcinoma to service 
or any Agent Orange exposure.

All of the objective evidence added to the record since the 
April 2000 decision is cumulative or redundant of evidence 
previously considered.  It establishes facts previously 
established or facts that are not in dispute.  None of the 
additional evidence received addresses the matter at hand, 
(and the basis for the denial of the claim), i.e., whether 
there is a nexus between the veteran's squamous cell 
carcinoma and service.  Consequently, the additional evidence 
received is not so significant that it must be considered in 
order to fairly decide the merits of the claim, and is not 
new and material.  Hence, the claim may not be reopened.
ORDER

The appeal to reopen a claim of service connection for 
squamous cell carcinoma of the tonsil as a result of exposure 
to herbicides is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



